DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of preliminary amendments to the claims filed 7/24/20. Claims 15-16, 21-25 and 28 have been amended and claims 4, 7, 9, 12, 13, 19 and 26, 27 have been cancelled. Claims 1-3, 5, 6, 8, 10, 11, 14-18, 20-25 and 28 are pending of which claims 1, 18, and 20 are independent.
Priority
3. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 2, 3, 5, 6, 15-18 and 20-24, 28 are rejected under 35 U.S.C. 102 as being anticipated by Jaffe et al. (EP 267646; submitted by Applicant with IDS of 7/24/20; hereafter Jaffe).
Regarding claims 1, 3, 5, 18 and 20-24, 28, Jaffe discloses a system/method  for imaging microscopic samples [high resolution microscopy para 0002, system is used for one or more of quantitative analyses, or temporally fast analyses, such as ... high resolution fluorescence microscopy, claim 7], comprising:

a light source [multi-color light engine 104 in Fig 1] for exciting fluorescence from at least one sample para 0014];

an optical excitation path comprising one or more objective lenses which directs light from the light source to an object plane coincident with the at least one sample [para 0002,  a high resolution fluorescence microscopy comprises an optical excitation path comprising one or more objective lenses, claim 7];

a beam splitter [114 in Fig 1] disposed along the optical excitation path and configured to separate a part [128 in Fig 1] of the light from the optical excitation path [para 0017];

a photosensor [116, 118 in Fig 1, photodiode 154 in Fig 5, transimpedance amplifier 156 in Fig 5] configured to detect the part of the light separated from the optical excitation path and output an electrical signal representative of optical flux to the at least 

a camera [CCD Camera 112 in Fig 1] configured to capture an image of fluorescence light emitted from the at least one sample ["The camera ... begins integrating the fluorescence,” para 0019]; and

a controller [120 in Fig 1] comprising an integrator [integrator opamp 158 in Fig 5] configured to integrate the electrical signal from the photosensor and produce an integrated output and a comparator [comparator 160 in Fig 5] configured to compare the integrated output to a predetermined threshold ["A microprocessor-based counter 120 counts the pulse train,..., and compares the ongoing count to the reference count,” para 0017, 0032], wherein

the controller at least controls an exposure time of the camera such that each sample receives substantially the same total optical flux during a duration of camera exposure which is terminated when the predetermined threshold is reached ["When the counter reaches the reference count, it disables 132 the color channel currently on or provided by the light engine. Simultaneously, another trigger 134 is sent to the camera, ending the current exposure period;” para 0019].

Jaffe also discloses a graphical user interface that meters the dosage illumination, controls power levels and exposure times [par 0020-21].

Regarding claim 2, Jaffe discloses the system of claim 1, and further discloses wherein the controller is implemented by one of electronic circuitry or program code, or a combination of the two, to integrate the electrical signal, produce the integrated output, and compare the integrated output to the predetermined threshold [para 0032].

Regarding claim 6, Jaffe discloses the system of claim 1, and further discloses filter sets for fluorescence measurements [para 0016, 0017].

Regarding claim 15, Jaffe discloses the system of claim 1, and further discloses the beam splitter indisposed inside of a microscopic setup of which the camera is disposed [par 0018].

Regarding claim 16, Jaffe discloses the system of claim 1, and further discloses wherein the beam splitter indisposed outside of a microscopic setup of which the camera is disposed [par 0018].

Regarding claim 17, Jaffe discloses the system of claim 1, and further discloses wherein the fluorescent light imaged by the camera does not pass through the beam splitter [Fig 1].

Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9. Claims 8, 10, 11, 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe in view of Kobayashi et al. (US 8086016; hereafter Kobayashi).

Regarding claim 8, Jaffe discloses the system of claim 1, but fails to disclose wherein the light source is coupled into a microscopic setup with a fiber optic. 
Kobayashi teaches a cell image analysis apparatus and method where wherein the light source is coupled into a microscopic setup with a fiber optic [12 in Fig 1].



Regarding claim 10, Jaffe discloses the system of claim 1, but fails to explicitly disclose one or more objective lenses for multiple magnifications of a sample.
Kobayashi teaches objective lenses for multiple magnifications [objective 4 in Fig 1, col 9 line 30 to col 10 line 4].
One of ordinary skill would recognize using Kobayashi’s teachings in Jaffe’s invention provides a way of observing the sample at different magnifications.

Regarding claim 11, Jaffe discloses the system of claim 1, but fails to disclose a holder for microplates holding multiple samples, wherein the camera measures multiple samples.
Kobayashi teaches a holder for microplates holding multiple samples, wherein the camera measures multiple samples [micro titer plate P with 24 wells in Fig 1].
One of ordinary skill would recognize using Kobayashi’s teachings in Jaffe’s invention provides a way to measure multiple samples.

Regarding claims 14 and 25, Jaffe discloses the system of claim 1, but fails to disclose a time lapse sequence which measures between different samples multiple times.
Kobayashi teaches the holder is controlled by a controller [multi-controller 10 in Fig 1] to enable measurements of samples in sequence by moving samples sequentially into the field of view [col 14 lines 36-40 and 60-63]


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884